Title: 6th.
From: Adams, John Quincy
To: 


       Recited in Doddridge’s Lectures on divinity. This is an attempt to refute mathematically all the objections, that have been raised against the Christian religion, and the Bible in general; I wish we studied some other book instead of that. A day or two since, Mr. Hale, the Tutor in metaphysics, gave us out a forensic question, to dispute upon, Tuesday, the 16th. of this Month. I employ’d almost all this afternoon, in writing mine, yet have not written, 3 pages full. We have now Stormy weather.
      